DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/14/2021 has been entered.
Claims 1-5, 7-14, 21-22 and 24-26 pending in this application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for "wherein at least one of the first knitted portion and the second knitted portion includes an inlaid bulking yarn that provides cushioning to the upper";
In claim 8, there is no antecedent basis in the specification for "wherein at least one of the first knitted portion
In claim 10, there is no antecedent basis in the specification for "wherein at least one of the first knitted portion and the second knitted portion includes an inlaid bulking yarn that provides cushioning to the upper";
In claim 21, there is no antecedent basis in the specification for "wherein at least one of the first knitted portion and the second knitted portion includes an inlaid bulking yarn that provides cushioning to the upper".
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 7-14, 21-22 and 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ly (US 2018/0168271 A1) in view of Ikenaga (US 2003/0033838 A1).
Regarding claim 1, Ly discloses an upper (upper 30; fig. 2; para. 0015; claim 1) for an article of footwear, the upper comprising: 
a first knitted portion (first knit section 160; fig. 4; para. 0031) configured to form an outer surface of the upper (outer knit layer 60; figs. 2-3; paras. 0016, 0031), the first knitted portion comprising a first double jersey knit structure (a double knit construction formed on a double needle bed machine; paras. 0021, 0024; applicant of the instant application has defined (para. 0023) a double jersey knit structure to be any knit structure formed on two needle beds and utilizing at least one needle from each bed); 
a second knitted portion (second knit section 180; fig. 4; para. 0016) configured to form an inner surface of the upper (inner knit layer 80; figs. 2-3; paras. 0016, 0031), wherein the second knitted portion is at least partially coextensive with the first knitted portion (figs. 3-4; para. 0016), the second knitted portion comprising a second double jersey knit structure (a double knit construction formed on a double needle bed machine; paras. 0021, 0024; applicant of the instant application has defined (para. 0023) a double jersey knit structure to be any knit structure formed on two needle beds and utilizing at least one needle from each bed); 
an interstitial space between the first knitted portion and the second knitted portion (interstitial space formed between the first and second knitted portions to hold a liner; paras. 0031-32); and 
a knitted connection structure connecting the first knitted portion to the second knitted portion (first knit section 160 and second knit section 180 formed as a single monolithic fabric by knitting and connected at the ankle portion; see fig. 4; paras. 0025, 0027, 0031).
Ly does not explicitly disclose wherein the interstitial space is located between the first double jersey knit structure and the second double jersey knit structure.  However, it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the upper as disclosed by Ly, with wherein the first knitted portion and the second knitted portion each having double jersey knit structures in certain areas, thereby forming overlapping double jersey knit structures after the second knitted portion is folded into the first knitted portion, in order to obtain an upper with certain thick areas to provide cushioning effect to the user's foot.
Ly does not explicitly disclose wherein at least one of the first knitted portion and the second knitted portion includes an inlaid bulking yarn that provides cushioning to the upper.  However, Ly does disclose wherein at least one of the first knitted portion and the second knitted portion includes an inlaid yarn which is capable of adding some bulk and providing cushioning to the upper (in-laid binding yarns; para. 0017).  Further, Ikenaga teaches wherein an upper for an article of footwear (para. 0001) comprising a double knit structure (a three-dimensional knit fabric with cushioning property comprising front and back knit layers formed on a double bed knitting machine; paras. 0017, 0046; claim 1), wherein the double knit structure includes an inlaid bulking yarn that provides cushioning to the upper (an inlaid yarn is inserted into at least one of the front and back knit layers for cushioning function; paras. 0031-0032; claim 12).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the double knit construction as disclosed by Ly, with wherein the double knit structure includes an inlaid bulking yarn, as taught by Ikenaga, in order to provide a shoe upper with cushioning functions rich in elastic feeling which does not deteriorate even if the fabric is used repeatedly or for a long time (Ikenaga; paras. 0001, 0004).  By combination of Ly and Ikenaga, the first knitted portion and the second knitted portion of Ly, both comprising the double knit structure, would include an inlaid bulking yarn that provides cushioning to the upper.
Regarding claim 2, Ly and Ikenaga, in combination, disclose the upper for an article of footwear of claim 1, and Ly further discloses wherein the first knitted portion (first knit section 160; fig. 4; para. 0031) includes a first plurality of courses (fig. 4; paras. 0024-0025), wherein the second knitted portion (second knit section 180; fig. 4) includes a second plurality of courses (fig. 4; paras. 0024-0025), and wherein the knitted connection structure (located at the angle portion; fig. 4) is located between the first plurality of courses and the second plurality of courses with respect to a knitting direction (fig. 4; paras. 0024-0025).
Regarding claim 3, Ly and Ikenaga, in combination, disclose the upper for an article of footwear of claim 2, and Ly further discloses wherein at least one course of the first plurality of courses and at least one course of the second plurality of courses each include a double jersey knit structure (as addressed for claim 1, first and second knitted sections 160, 180 each comprising a double jersey knit structure, which encompasses at least one course; see fig. 4; para. 0021).
Regarding claim 4, Ly and Ikenaga, in combination, disclose the upper for an article of footwear of claim 1, and Ly further discloses wherein the first knitted portion is further secured to the second knitted portion to form the upper (at least one attachment member consolidating the outer knit layer 60 to the inner knit layer 80; para. 0017).  Ly does not explicitly disclose the at least one attachment member located along a biteline of the upper.  However, it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the attachment areas between the first knitted portion and the second knitted portion, as disclosed by Ly, with wherein the at least one attachment member located along a biteline of the upper, in order to provide an integrated upper without relative movement between the inner layer and the outer layer at the area adjacent to the shoe sole (Ly; para. 0017).  In other words, securing the first knitted portion to the second knitted portion along a biteline of the upper would have been an "obvious to try" approach because such a configuration is not of innovation but of ordinary skill and common sense.
Regarding claim 7, Ly and Ikenaga, in combination, disclose the upper for an article of footwear of claim 1, and Ly further discloses wherein the upper includes a lateral heel area and a medial heel area that meet at a seam (a lateral heel area and a medial heel area meets at a seam formed by joining edges 51 along the ankle opening 32; see fig. 5; paras. 0016, 0030).
Regarding claim 8, Ly and Ikenaga, in combination, disclose the upper for an article of footwear of claim 1, and Ly further discloses wherein at least one of the first knitted portion and the second knitted portion includes at least one inlaid tensile strand (thermoplastic polyurethane yarns laid-in during knitting; para. 0017).
Regarding claim 9, Ly and Ikenaga, in combination, disclose the upper for an article of footwear of claim 1, and Ly further discloses wherein at least one of the first knitted portion and the second knitted portion includes a tubular knitted structure forming a pocket (forming a foot pocket; figs. 4-5; para. 0017; claim 4).  
Regarding claim 10, Ly discloses an upper (upper 30; fig. 2; para. 0015; claim 1) for an article of footwear (footwear article 10; fig. 1; para. 0014), the upper comprising: 
a first knitted portion (first knit section 160; fig. 4; para. 0031) forming an outer surface of the upper (outer knit layer 60; figs. 2-3; paras. 0016, 0031), the first knitted portion comprising a first double jersey knit structure (a double knit construction formed on a double needle bed machine; paras. 0021, 0024; applicant of the instant application has defined (para. 0023) a double jersey knit structure to be any knit structure formed on two needle beds and utilizing at least one needle from each bed); 
a second knitted portion (second knit section 180; fig. 4; para. 0016) forming an inner surface of the upper (inner knit layer 80; figs. 2-3; paras. 0016, 0031), the second knitted portion comprising a second double jersey knit structure (a double knit construction formed on a double needle bed machine; paras. 0021, 0024; applicant of the instant application has defined (para. 0023) a double jersey knit structure to be any knit structure formed on two needle beds and utilizing at least one needle from each bed); and 
a connection structure securing the first knitted portion to the second knitted portion (first knit section 160 and second knit section 180 formed as a single monolithic fabric by knitting and connected at the ankle portion; see fig. 4; paras. 0025, 0027), 
wherein the connection structure includes at least one loop incorporated into a course of the first knitted portion and at least one loop incorporated into a course of the second knitted portion (both the first knitted portion with the second knitted portion, including the knitted connection structure, formed by courses comprising loops; fig. 4; paras. 0024-0025).
Ly does not explicitly disclose wherein the second knitted portion includes at least one double jersey knit structure that is coextensive with a different double jersey knit structure included in the first knitted portion.  However, it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the upper as disclosed by Ly, with wherein the first knitted portion and the second knitted portion each having double jersey knit structures in certain areas, thereby forming coextensive double jersey knit structures after the second knitted portion is folded into the first knitted portion, in order to obtain an upper with certain thick areas to provide cushioning effect to the user's foot.
Ly does not explicitly disclose wherein at least one of the first knitted portion and the second knitted portion includes an inlaid bulking yarn that provides cushioning to the upper.  However, Ly does disclose wherein at least one of the first knitted portion and the second knitted portion includes an inlaid yarn which is capable of adding some bulk and providing cushioning to the upper (in-laid binding yarns; para. 0017).  Further, Ikenaga teaches wherein an upper for an article of footwear (para. 0001) comprising a double knit structure (a three-dimensional knit fabric with cushioning property comprising front and back knit layers formed on a double bed knitting machine; paras. 0017, 0046; claim 1), wherein the double knit structure includes an inlaid bulking yarn that provides cushioning to the upper (an inlaid yarn is inserted into at least one of the front and back knit layers for cushioning function; paras. 0031-0032; claim 12).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the double knit construction as disclosed by Ly, with wherein the double knit structure includes an inlaid bulking yarn, as taught by Ikenaga, in order to provide a shoe upper with cushioning functions rich in elastic feeling which does not deteriorate even if the fabric is used repeatedly or for a long time (Ikenaga; paras. 0001, 0004).  By combination of Ly and Ikenaga, the first knitted portion and the second knitted portion of Ly, both comprising the double knit structure, would include an inlaid bulking yarn that provides cushioning to the upper.
Regarding claim 11, Ly and Ikenaga, in combination, disclose the upper of claim 10, and further discloses wherein the first knitted portion (first knit section 160; fig. 4; para. 0031) includes a first plurality of courses (fig. 4; paras. 0024-0025), wherein the second knitted portion (second knit section 180; fig. 4) includes a second plurality of courses (fig. 4; paras. 0024-0025), and wherein the knitted connection structure (located at the angle portion; fig. 4) is located between the first plurality of courses and the second plurality of courses with respect to a knitting direction (fig. 4; paras. 0024-0025).
Regarding claim 12, Ly and Ikenaga, in combination, disclose the upper of claim 11, and Ly further discloses wherein at least one course of the first plurality of courses and at least one course of the second plurality of courses each include a double jersey knit structure (as addressed for claim 1, first and second knitted sections 160, 180 each comprising a double jersey knit structure, which encompasses at least one course; see fig. 4; para. 0021).
Regarding claim 13, Ly and Ikenaga, in combination, disclose the upper of claim 10, and Ly further discloses wherein the connection structure extends at least partially around a collar of the upper (the knitted connection structure located at the ankle opening portion, which defines a collar of the upper; see figs. 4-5; para. 0027).
Regarding claim 14, Ly and Ikenaga, in combination, disclose the upper of claim 10, and Ly further discloses the upper further comprising a seam where a lateral heel area and a medial heel area are connected (a lateral heel area and a medial heel area meets at a seam formed by joining edges 51 along the ankle opening 32; see fig. 5; paras. 0016, 0030).
Regarding claim 21, Ly discloses an upper (upper 30; fig. 2; para. 0015; claim 1) for an article of footwear, the upper comprising: 
a first knitted portion (first knit section 160; fig. 4; para. 0031) configured to form an outer surface of the upper (outer knit layer 60; figs. 2-3; paras. 0016, 0031); and 
a second knitted portion (second knit section 180; fig. 4; para. 0016) configured to form an inner surface of the upper (inner knit layer 80; figs. 2-3; paras. 0016, 0031), 
wherein the first knitted portion and the second knitted portion are secured via a knitted connection structure (first knit section 160 and second knit section 180 formed as a single monolithic fabric by knitting and connected at the ankle portion; see fig. 4; paras. 0025, 0027), the knitted connection structure including a plurality of knitted loops (both the first knitted portion with the second knitted portion, including the knitted connection structure, formed by courses comprising loops; fig. 4; paras. 0024-0025), 
wherein the first knitted portion (first knit section 160; fig. 4) includes a first double jersey knit structure extending through a first area of the upper (a double knit construction formed on a double needle bed machine; paras. 0021, 0024; applicant of the instant application has defined (para. 0023) a double jersey knit structure to be any knit structure formed on two needle beds and utilizing at least one needle from each bed), 
wherein the second knitted portion (second knit section 180; fig. 4) includes a second double jersey knit structure (a double knit construction formed on a double needle bed machine; paras. 0021, 0024; applicant of the instant application has defined (para. 0023) a double jersey knit structure to be any knit structure formed on two needle beds and utilizing at least one needle from each bed), and 
an interstitial space is located between the first knitted portion and the second knitted portion (interstitial space formed between the first and second knitted portions to hold a liner; paras. 0031-32).
Ly does not explicitly disclose wherein the second double jersey knit structure extending through the first area such that the second double jersey knit structure is coextensive with the first double jersey knit structure, and the interstitial space is located between the first double jersey knit structure and the second double jersey knit structure.  However, it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the upper as disclosed by Ly, with wherein the first knitted portion and the second knitted portion each having double jersey knit structures in certain areas, thereby forming coextensive double jersey knit structures defining the interstitial space after the second knitted portion is folded into the first knitted portion, in order to obtain an upper with certain thick areas to provide cushioning effect to the user's foot.
Ly does not explicitly disclose wherein at least one of the first knitted portion and the second knitted portion includes an inlaid bulking yarn that provides cushioning to the upper.  However, Ly does disclose wherein at least one of the first knitted portion and the second knitted portion includes an inlaid yarn which is capable of adding some bulk and providing cushioning to the upper (in-laid binding yarns; para. 0017).  Further, Ikenaga teaches wherein an upper for an article of footwear (para. 0001) comprising a double knit structure (a three-dimensional knit fabric with cushioning property comprising front and back knit layers formed on a double bed knitting machine; paras. 0017, 0046; claim 1), wherein the double knit structure includes an inlaid bulking yarn that provides cushioning to the upper (an inlaid yarn is inserted into at least one of the front and back knit layers for cushioning function; paras. 0031-0032; claim 12).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the double knit construction as disclosed by Ly, with wherein the double knit structure includes an inlaid bulking yarn, as taught by Ikenaga, in order to provide a shoe upper with cushioning functions rich in elastic feeling which does not deteriorate even if the fabric is used repeatedly or for a long time (Ikenaga; paras. 0001, 0004).  By combination of Ly and Ikenaga, the first knitted portion and the second knitted portion of Ly, both comprising the double knit structure, would include an inlaid bulking yarn that provides cushioning to the upper.
Regarding claim 22, Ly and Ikenaga, in combination, disclose the upper for an article of footwear of claim 21, and Ly further discloses wherein the first double jersey knit structure of the first knitted portion includes a tubular knit structure forming a pocket (forming a foot pocket; figs. 4-5; para. 0017; claim 4).
Regarding claim 25, Ly and Ikenaga, in combination, disclose the upper of claim 21, and Ly further discloses wherein the second double jersey knit structure of the second knitted portion includes a tubular knit structure forming a pocket (forming a foot pocket; figs. 4-5; para. 0017; claim 4).
Claims 5, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ly (US 2018/0168271 A1) and Ikenaga (US 2003/0033838 A1) in view of Bell (US 2014/0352173 A1).
Regarding claim 5, Ly and Ikenaga, in combination, disclose the upper for an article of footwear of claim 1, but Ly does not disclose wherein the first knitted portion includes a window, and wherein an area of the second knitted portion is visible through the window.  However, Bell teaches wherein a shoe upper (upper 102; fig. 1; paras. 0029, 0033; claim 16) comprising a first knitted portion (covering outer side 302 (exterior surface); fig. 7; para. 0046) and a second knitted portion (covering inner side 304 (interior surface); fig. 8; para. 0046), the first knitted portion includes a window (hole 190 disposed on outer side 302; fig. 1; para. 0062), and wherein an area of the second knitted portion is visible through the window (fig. 1; para. 0062).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the upper as disclosed by Ly, with wherein the first knitted portion includes a window, and wherein an area of the second knitted portion is visible through the window, as taught by Bell, in order to provide breathability in a certain area, modify stretching in some places and/or to provide aesthetic appeal.
  Regarding claim 24, Ly and Ikenaga, in combination, disclose the upper for an article of footwear of claim 22, but Ly does not disclose wherein the pocket is located in a throat area of the upper.  However, Bell teaches wherein a pocket (pocket 418 formed between two layers of a tubular knitted structure; fig. 11; paras. 0064-0065, 0067; claim 16) is located in a throat area of an upper (as illustrated in fig. 5, a pocket for holding an insert member 186 is located in a throat area of an upper; see fig. 5; paras. 0043-0044).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the upper as disclosed by Ly, with wherein the first double jersey knit structure of the second knitted portion includes a tubular knit structure forming a pocket, and the pocket is located in a throat area of an upper, as taught by Bell, in order to provide a pocket in a throat area of a shoe upper to hold a reinforcement insert (Bell; para. 0044).
  Regarding claim 26, Ly and Ikenaga, in combination, disclose the upper for an article of footwear of claim 25, but Ly does not disclose wherein the pocket is located in a throat area of the upper.  However, Bell teaches wherein a pocket (pocket 418 formed between two layers of a tubular knitted structure; fig. 11; paras. 0064-0065, 0067; claim 16) is located in a throat area of an upper (as illustrated in fig. 5, a pocket for holding an insert member 186 is located in a throat area of an upper; see fig. 5; paras. 0043-0044).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the upper as disclosed by Ly, with wherein the second double jersey knit structure of the second knitted portion includes a tubular knit structure forming a pocket, and the pocket is located in a throat area of an upper, as taught by Bell, in order to provide a pocket in a throat area of a shoe upper to hold a reinforcement insert (Bell; para. 0044).
Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment. Applicant's arguments have been considered but, as they are drawn to the newly amended limitations not previously examined, are moot in view of the newly modified ground(s) of rejection.
For further clarification, it is noted that no agreement was reached with respect to Ly reference during the interview held on March 23th 2021.  See the Examiner Interview Summary Record mailed on March 30th 2021.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Matsumoto (US 2003/0106346 A1) also teaches a double knit fabric comprising inlaid yarns which are capable of adding bulk and providing cushioning function to the fabric.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732